DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlagenhaft (8256199) in view of Kato (4399648) and Felix (4888944).
Schlagenhaft teaches a workstation (Figure 1), the workstation comprising a spindle (2) which forms a continuous yarn balloon (B) during operation of the workstation.  Schlagenhaft also teaches a desire to monitor and control the diameter of the balloon (Column 3, lines 47-62) by means of electronic or mechanical monitoring.  While Schlagenhaft essentially teaches the invention as detailed, it fails to specifically teach the myriad of monitoring devices which could be employed.  Kato teaches that it is well known to utilize an electromagnetically functioning sensor arranged in such a way that at least two faults of a measuring beam of a sensor are generated by a continuous yarn forming a yarn balloon during the operation of a workstation 
While the combination essentially teaches the invention as detailed, it fails to specifically teach the sensor being arranged in such a way that the measuring beam of the sensor is >90° and <180° to the axis of rotation of the spindle.  Felix, however, teaches that such an orientation is well known in the art (Figure 3b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such an angle for the measuring beam, so as to measure multiple yarn balloons simultaneously.  Textile machines oftentimes contain multiple workstations, and shared components reduce costs (sensors, carriage piecing units, compressed air, etc.).  The ordinarily skilled artisan, presented with the teachings of Felix, would have appreciated the benefits and known to angle the beam as taught, so as to differentiate between spindles while eliminating multiple sensors. 
Allowable Subject Matter
Claims 1-7 and 11-13 are allowed.
Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732